          Case 19-36313 Document 2437 Filed in TXSB on 06/23/20 Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                          ENTERED
                                                                                                                06/23/2020

In re:                                                         )   Chapter 11
                                                               )
 SOUTHERN FOODS GROUP, LLC, et al.,                            )   Case No. 19-36313 (DRJ)
                                                               )
                Debtors.1                                      )   Jointly Administered
                                                               )

 ORDER GRANTING AGREED MOTION TO VACATE ORDER GRANTING RELIEF
          FROM AUTOMATIC STAY ENTERED ON APRIL 28, 2020
                                          [RELATES TO D.I. 1059, 1154, 1830]

          Upon the Debtors’ Agreed Motion to Vacate Order Granting Relief from Automatic Stay

Entered on April 28, 2020 (the “Motion”)2; and the Court having jurisdiction to consider the

matters raised in the Motion pursuant to 28 U.S.C. § 1334 and the Order of Reference to

Bankruptcy Judges, General Order 2012-6 (S.D. Tex. May 24, 2012) (Hinojosa, C.J.); and the

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(g); and the Court

having found that it may enter a final order consistent with Article III of the United States

Constitution; and the Court having found that venue of this proceeding and the Motion in this



         1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC
(3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems,
LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods
North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual
Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC (7782); Dean
Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC
(9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC
Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114);
Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail,
LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC
(0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride,
LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774);
Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing
address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.
       Case 19-36313 Document 2437 Filed in TXSB on 06/23/20 Page 2 of 2




District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having reviewed and

considered the Motion; and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED, as set forth herein.

       2.      The Order entered at Docket Number 1830 is hereby VACATED, without

prejudice.

       3.      The Movant may seek to set the Motion of Steve Morgan for Relief from Automatic

Stay [D.I. 1059] for hearing in accordance with the applicable rules.

       4.      The Parties are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Order.

       5.      This Order shall be binding on the Parties, including any Chapter 7 or Chapter 11

trustee or other fiduciary appointed for the estates of the Debtors.

       6.      Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(a),

6004(h), 6006(d), or 9014) or Local Rule that might otherwise delay the effectiveness of this

Order is hereby waived, and the terms and conditions of this Order shall be effective and

enforceable immediately upon its entry.

       7.      The Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or relating to the implementation, interpretation, or enforcement of this Order.


 Signed: June 23, 2020.

                                               ____________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  2
